379 So. 2d 1024 (1980)
The SEASONS FROM SARASOTA (Four Seasons Apts.) and Continental National American Group, Appellants,
v.
Michael Joseph O'DAY, Sunrise Cove Condominiums and Florida Farm Bureau, Appellees.
No. QQ-56.
District Court of Appeal of Florida, First District.
February 14, 1980.
*1025 Richard A. Valeri of MacFarlane, Ferguson, Allison & Kelly, Tampa, for appellants.
Peter W. Martin of Nelson, Hesse, Cyril, Weber, Smith & Widman, and John J. O'Riorden, Sarasota, for appellees.
Michael Joseph O'Day, pro se.
PER CURIAM.
The employer/carrier appeals a worker's compensation order wherein the judge divided the responsibility for medical benefits between two carriers. The claimant had sustained multiple accidents, with different carriers "on risk." While § 440.02(18), Fla. Stat., indicates that medical benefits are not apportionable, this provision governs disputes between a claimant and an employer/carrier, and does not apply to disputes between multiple carriers. Rowe and Mitchell v. Rodgers, 378 So. 2d 1281 (Fla. 1 DCA 1979). Disputes between carriers are governed by § 440.42(3), Fla. Stat., which empowers the judge to divide medical costs according to each carrier's responsibility. Id.
In the present case, the judge required the first carrier to pay for medical costs which the record indicates were attributable to the first injury independent of the subsequent injury. Such etiological responsibility comports with Rowe and Mitchell v. Rodgers, supra.
Accordingly, the order appealed is hereby affirmed.
ERVIN, SHAW and WENTWORTH, JJ., concur.